Citation Nr: 1707700	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  07-34 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the left lateral wall of the maxillary atrium, inferior orbital ridge, and zygomatic arch.

2.  Entitlement to an initial rating greater than 30 percent prior to September 8, 2007, greater than 50 percent from September 8, 2007, to August 27, 2008, from November 1, 2008, to January 29, 2010, and from April 1, 2010, to March 13, 2013, and greater than 70 percent from March 13, 2013, to November 27, 2015, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Hofrichter, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, including in combat in the Republic of Vietnam.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 10 percent rating effective August 31, 2004, and denied the Veteran's claim of service connection for residuals of a fracture of the left lateral wall of the maxillary atrium, inferior orbital ridge, and zygomatic arch ("residuals of left eye trauma").  The Veteran disagreed with this decision in January 2006 with respect to the denial of his service connection claim for residuals of left eye trauma and in March 2006 with respect to the initial rating assigned for his service-connected PTSD.  He perfected a timely appeal on both of these claims in November 2007.  A Travel Board hearing was held at the RO in July 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In an October 2007 rating decision, the RO assigned a higher initial 30 percent rating for PTSD effective August 31, 2004.  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2009 rating decision, the RO assigned a temporary total (100 percent) rating effective August 27, 2008, because of hospitalization over 21 days and a 30 percent rating effective November 1, 2008, for the Veteran's service-connected PTSD.

In a February 2010 rating decision, the RO assigned, in pertinent part, a higher initial 50 percent rating effective February 24, 2009, for the Veteran's service-connected PTSD.

In a September 2010 rating decision, the RO assigned a temporary total (100 percent) rating effective January 29, 2010, because of hospitalization over 21 days and a 50 percent rating effective April 1, 2010, for the Veteran's service-connected PTSD.

In August 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the AOJ to schedule the Veteran for appropriate examinations to determine the nature and etiology of his residuals of left eye trauma and to determine the current nature and severity of his service-connected PTSD.  The requested PTSD examinations occurred in May 2012, March 2013, and in November 2015.  And the requested eye examinations occurred in March 2013 and in January 2015 along with an opinion concerning the nature and etiology of the Veteran's residuals of left eye trauma obtained in October 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a February 2016 rating decision, the RO assigned a higher initial 50 percent rating effective September 8, 2007, an initial 70 percent rating effective March 23, 2013, and an initial 100 percent rating effective November 27, 2015, for the Veteran's service-connected PTSD.  Having reviewed the record evidence, the Board finds that the Veteran's higher initial rating claim for PTSD should be characterized as stated on the title page.

The appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred residuals of a fracture of the left lateral wall of the maxillary atrium, inferior orbital ridge, and zygomatic arch ("residuals of left eye trauma") during active service, specifically following an in-service left eye injury in August 1966.  He also contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before either of the underlying claims can be adjudicated on the merits.

The Board notes initially that it appears that there are additional relevant outstanding records which have not yet been obtained by VA.  A review of the Veteran's claims file shows that he was awarded Social Security disability benefits by the Social Security Administration (SSA) in September 2010 due to PTSD and back disorders.  Unfortunately, the only SSA record in the Veteran's claims file is a copy of the September 2010 SSA decision awarding him SSA disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's service connection claim for residuals of left eye trauma, the Board notes that, following VA eye examination in January 2015, a VA clinician provided an opinion in October 2015 concerning the nature and etiology of this disability.  (The Board notes parenthetically that the VA clinician refers to a VA eye examination in September 2015 in his October 2015 opinion; this appears to be a typographical error.)  Following a review of the medical evidence of record, the October 2015 VA clinician opined that it was less likely than not that the Veteran's residuals of left eye trauma were related to active service.  The rationale for this opinion was that the Veteran's separation physical examination in 1968 showed normal eyes and the first eye complaints were not documented in the medical evidence of record until more than 30 years after service separation.  

Having reviewed the October 2015 VA clinician's opinion, the Board finds that it is inadequate for VA adjudication purposes.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Because the October 2015 VA clinician relied solely on the absence of evidence as support for his negative nexus opinion concerning the contended etiological relationship between the Veteran's residuals of left eye trauma and active service, this opinion is inadequate for VA adjudication purposes.  See Barr, 21 Vet. App. at 303.   There otherwise is no evidence currently of record addressing the contended causal relationship between the Veteran's residuals of left eye trauma and active service.  The Board notes here that VA's duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for another examination which addresses the contended etiological relationship between any residuals of a fracture of the left lateral wall of the maxillary atrium, inferior orbital ridge, and zygomatic arch and active service.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records which have not been obtained already.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any residuals of a fracture of the left lateral wall of the maxillary atrium, inferior orbital ridge, and zygomatic arch.  The claims file should be provided to the examiner for review.  The examiner is asked to identify any residuals of left eye trauma currently experienced by the Veteran, if possible.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a fracture of the left lateral wall of the maxillary atrium, inferior orbital ridge, and zygomatic arch, if diagnosed, are related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran suffered fractures of the left orbital rim, left maxillary sinus, and left zygomatic arch after being hit in the left eye while on active service in August 1966.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

